UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DAVID STEVENSON,
                                  Petitioner,
                                                                        19-CV-9880 (CM)
                      -against-
                                                                            ORDER
 SUPT. M. ROYCE,
                                  Respondent.

COLLEEN McMAHON, Chief United States District Judge:

          Petitioner, currently incarcerated at Green Haven Correctional Facility, brings this pro se

petition challenging his May 22, 2014 conviction in the New York Supreme Court, Orange

County. On December 3, 2019, the Clerk’s Office received Petitioner’s $5.00 filing fee.

          For the following reasons, the Court directs Petitioner to file a declaration within sixty

days of the date of this order showing cause why this application should not be denied as time-

barred.

                                           BACKGROUND

          The following facts are taken from the petition and its attachments: on or about January

15, 2013, Petitioner was charged with several counts, including second-degree murder and

second-degree arson. (ECF No. 1 at 16, 20.) On May 22, 2013, Petitioner’s trial counsel

requested a mental health evaluation under Article 730 of New York’s Criminal Procedure Law.

(Id. at 19.) At a September 26, 2013 hearing, the prosecutor did not contest a finding of

incompetency. (Id.) On or around December 4, 2013, a doctor determined that Petitioner was

competent. The following year, on April 17, 2014, a jury found Petitioner guilty of second-

degree murder, second-degree arson, third-degree weapon possession, and cruelty to animals.

(Id. at 13.) The trial court sentenced him to 25-years-to-life on the murder charge, and 25-years-

to-life on the arson charge, to run consecutively. (Id.)
                                           DISCUSSION

        Applicable Statute of Limitations

        Petitioner’s application may be time-barred. A prisoner seeking habeas relief under

§ 2254 must generally file a petition within one year from the latest of four benchmark dates:

(1) when the judgment of conviction becomes final; (2) when a government-created impediment

to making such a motion is removed; (3) when the constitutional right asserted is initially

recognized by the Supreme Court, if it has been made retroactively available to cases on

collateral review; or (4) when the facts supporting the claim(s) could have been discovered

through the exercise of due diligence. See 28 U.S.C. § 2244(d)(1)-(2).

        Petitioner alleges that on May 22, 2014, he was convicted in the New York Supreme

Court, Orange County. Court records indicate that on February 28, 2018, the New York Supreme

Court Appellate Division, Second Department, affirmed the conviction, see People v. Stevenson,

158 A.D.3d 825 (2d Dep’t 2018), and the New York Court of Appeals denied leave to appeal on

May 16, 2018, see Stevenson, 31 N.Y.3d 1088 (2018). Petitioner’s conviction consequently

became final on August 15, 2018, following “the expiration of [the] 90-day period of time to

petition for certiorari in the Supreme Court of the United States.” Warren v. Garvin, 219 F.3d

111, 112 (2d Cir. 2000). The time to file this petition expired one year later, on August 15, 2019.

Petitioner placed the petition in the prison mail collection box on October 1, 2019, 47 days after

the time to file expired.

        Under 28 U.S.C. § 2244(d)(2), postconviction motions filed before the expiration of the

statute of limitations, and their related state-court proceedings, may toll the statute of limitations.

But postconviction motions filed after the limitations period expires do not start the limitations

period anew. “[P]roper calculation of Section 2244(d)(2)’s tolling provision excludes time during

which properly filed state relief applications are pending but does not reset the date from which

                                                   2
the one-year statute of limitations begins to run.” Smith v. McGinnis, 208 F.3d 13, 17 (2d Cir.

2000). Section 2244(d)(2) applies only if a petitioner’s postconviction motion was pending

within the one-year limitations period.

       Here, Petitioner does not allege that he filed any postconviction motions in the New York

state courts. His petition therefore appears to be time-barred.

       Leave to File Declaration

       The Court directs Petitioner to file a declaration within sixty days of the date of this order

stating why this application should not be dismissed as time-barred.

       First, if Petitioner did file a postconviction motion, he should also include in the

declaration a listing of (1) the dates that all postconviction applications in state court challenging

this conviction were filed, including any petition for a writ of error coram nobis, all motions

under N.Y. Crim. P. L. § 440, and any other postconviction applications, (2) when any

postconviction applications were decided, (3) the dates that any appeals or applications for leave

to appeal from those decisions were filed, (4) when those appeals or applications were decided,

and (5) when Petitioner received notice of any state court decisions on those applications and

appeals. See 28 U.S.C. § 2244(d)(2).

       Second, if Petitioner did not file any postconviction motions that toll the limitation

period, he should allege any facts showing that he has been pursuing his rights diligently and that

some extraordinary circumstance prevented him from timely submitting this petition. See

Holland v. Florida, 560 U.S. 631, 649 (2010) (holding that one-year limitations period under

§ 2244(d) for habeas corpus petitions under 28 U.S.C. § 2254 is subject to equitable tolling in

appropriate cases). For example, mental illness may warrant equitable tolling if the mental

disability was an “extraordinary circumstance” that severely impaired a petitioner’s ability to

timely file a petition, despite his diligent efforts. Bolarinwa v. Williams, 593 F.3d 226, 232 (2d
                                                  3
Cir. 2010). “The term ‘extraordinary’ refers not to the uniqueness of a party’s circumstances, but

rather to the severity of the obstacle impeding compliance with a limitations period.” Harper v.

Ercole, 648 F.3d 132, 136 (2d Cir. 2011).

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Petitioner, and note service on the docket. Petitioner is directed to file a declaration

within sixty days of the date of this order showing why the petition should not be dismissed as

time-barred. A declaration form is attached to this order. If Petitioner timely files a declaration,

the Court shall review it, and if proper, shall order the Respondent to answer. If Petitioner fails to

comply with this order within the time allowed, and cannot show good cause to excuse such

failure, the petition will be denied as time-barred. No answer shall be required at this time.

       Because Petitioner has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    January 13, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                  4
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
